Citation Nr: 1454099	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to May 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating effective November 6, 2009, the date of claim.  The Veteran timely appealed the rating assigned for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It was contended on behalf of the veteran in October 2014 that his hearing has gotten worse since his most recent VA audiological evaluation.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board would also note that the April 2012 VA audiological report refers to the audiogram findings but does not provide the specific pure tone threshold results of the examination, which are needed in order to determine the correct schedular rating for hearing loss.  Consequently, additional development is needed on this issue prior to Board readjudication.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the relevant pure tone threshold results of the April 2012 VA audiometric evaluation, to include the pure tone threshold averages from 1000 to 4000 hertz, will be obtained and added to the record.  

2.  The AMC/RO will schedule the Veteran for an audiological examination to determine the current extent of his bilateral hearing loss disability.  The record must be provided to the examiner in conjunction with the examination.  The examiner must perform the necessary audiometric and speech recognition tests and also must address the functional impact of any hearing loss disability found.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After the above has been completed, the AMC/RO will re-adjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

